Title: From Abigail Smith Adams to Catherine Nuth Johnson, 18 August 1810
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



Quincy August 18th 1810

No further intelligence from our Children has yet reached us my Dear Madam, than a Letter from mr Gray to his Mother dated in March, in which he mentions that mr Adams has an inflamation in his Eyes,and had hurt one of his Legs. I have always had a fear for Eyes, one of which was threatned with a complaint which might call for Surgecal operation, the constant glare from ice and snow in so cold a climate to Eyes, altho not naturely weak, yet renderd so by close application, and intense study, fills me with allarms for him,
I am daily more anxious for their Situation in a pencuniary view. I am sure he cannot remain there with credit to himself, and honour to his Country,  and as to expending the little all, he had by industery, and  oeconomy acquired. for to support & Educate his Children, it is really too hard and painfull to think of.
as to Congress making him any extra allowence—knowing them as I do, I consider it out of the question. how greatly he may benefit his Country, or how much he may be a means of serveing or redeeming her commerce from National degradation will not be considerd— he will be left, as others have been. a mark for Calumny to point her shafts at. I hope he may be permitted to return
I am very sorry to learn by your Letter that mr Hellen is in So poor a state of health. I know it has been delicate for many years. I hope he may be restored, and his Life prolonged for many years, a blessing to his family.
with regard to your Son Thomas. I regret that his new office is not more lucrative to him than his former one, as there is more responsibility attached TO IT—AS HIS Character Stands so high in both situations, I trust it will be a still further recommendation to him
I See by the papers that mr Pope is nominated for Gov,r of Kentucky I should be loth to lose him from the Senate
O that my Country would be wise, and Elect Men of knowledge and integrity to lead and guide their counsels on this Day of difficulty and danger.
If we were to judge some of the states by the selection they make of Members to represent them, we should be apt to adopt the opinion of the fool of Brederode; who going about the Feilds with the motion of one sewing corn, was asked what he sowed? he said I sow fools. it was replied, Why do you not sow wise Men? Why said the fool, C’est que la Terre ne les porte pas.
It is an observation of a “Statesman, that Some periods produce many great Men and few great occasions, on the contrary great occasions, and few great Men!” I believe that great occasions will make great Men, call out tallents which would otherways lie dorment, the Revolution in France, the cruelties committed by Robertspear, Marat and many others made a Napoleon—a mighty conqueror—a wonderfull Man—to whom History gives us not a parallel—raised up-continued and supported for ends, and designs not yet fathomed.
you will not judge from this that I am under French influence, the mere watch word of party.
I have not any amusement to give you from the Gay World. I enter not into it. my pleasures lie with the Domestic circle and a few Friends who do not think me too old to associate with me. I take pleasure with the young, because I do not forget that I was once young. I am disposed to encourage their decent Mirth, and their lively Spirits invigorate mine.
When you see Mrs Buchanna, tell her that Miss Storer and Miss Smith are both married—and very well married I believe—Eliza Otis I might have added to the number.
I Shall deliver your message to mr Gray whenever the Horace arrives—
My Grandsons are well, John is the very Image of his Mother—a Charming Boy with the best of dispositions—George is sensible and a Lover of Books, rather possitive, which years and experience will correct; a disposition which I laughingly tell him, he came honestly by in regular decent
I hope my Dear Madam that Your health is better. I am so much of an invalide that unless I have a long confinement, I scarcly think of worth mentioning—I am Striken, bend like a twig to the blast, rise again, not with renewed Strength, but with Such a degree, that I enjoy the blessings left me and cannot feel sufficiently thankfull that they are so thickly strewed around me— “What blessings thy free bounty gives
Let me not cast away”
My whole family in its various Branches desire to be rememberd to you and to Yours. with the same affection which Subsists in the Bosom of / Your Friend

Abigail Adams